       Case 2:11-cr-00003-LRS           ECF No. 169        filed 06/19/20      PageID.1147 Page 1 of 2
 PROB 12C                                                                                Report Date: June 19, 2020
(6/16)

                                       United States District Court
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                       for the                                  EASTERN DISTRICT OF WASHINGTON




                                        Eastern District of Washington                           Jun 19, 2020
                                                                                                     SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Shawn P. Sather                           Case Number: 0980 2:11CR00003-LRS-1
 Address of Offender:                                                      , Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: June 6, 2012
 Original Offense:        Distribution of Child Pornography, 18 U.S.C. § 2252(a)(2); Possession of Child
                          Pornography, 18 U.S.C. § 2252A(a)(5)(B)
 Original Sentence:       Prison - 120 months                Type of Supervision: Supervised Release
                          TSR - life
 Asst. U.S. Attorney:     Stephanie A. Van Marter            Date Supervision Commenced: July 19, 2019
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: Life

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #20: You shall have no contact with any child under the age of 18,
                        without the presence of an adult and approved in advance by the supervising officer. You
                        shall immediately report any unauthorized contact with minor-aged children to the
                        supervising officer.

                        Supporting Evidence: Shawn Sather is alleged to have had unauthorized contact with minor
                        children from June 5 to 7, 2020, which he failed to report.

                        On July 22, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Sather, as outlined in the
                        judgment and sentence. He signed the judgment acknowledging the requirements.

                        On June 9, 2020, this officer was contacted by a deputy with the Lincoln County Sheriff’s
                        Office. The deputy advised he had been contacted by a concerned parent who reported that
                        the offender had been camping with their group of friends, which included five children
                        (ages 18 months, 4, 12, 15 and 17 years old), at the Two Rivers Resort during the previous
                        weekend.

                        The offender had not requested, nor received, authorization to have contact with any child.
                        Mr. Sather also failed to immediately report unauthorized contact with children, as required.
     Case 2:11-cr-00003-LRS          ECF No. 169        filed 06/19/20      PageID.1148 Page 2 of 2
Prob12C
Re: Sather, Shawn P.
June 19, 2020
Page 2
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     06/19/2020
                                                                           s/Amber M.K. Andrade
                                                                           Amber M.K. Andrade
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                           Signature of Judicial Officer

                                                                          June 19, 2020
                                                                           Date
